DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 19, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-6 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 10 recite the limitation "the top surface" in Lines 8 and 5, respectively.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted “the top surface” limitation as actually being; “the upper surface”. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardinge et al. (9701004).

In reference to claim 1, the examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim, Hardinge et al. disclose a wrench that is capable of removing a cleat (because it meets all of the structural limitations of the claim as discussed in further detail below) comprising: a pair of coplanar, laterally adjacent arms (76 and 78, see Figure 4) disposed bounding an interstitial space (formed as the space extending between the arms, Figure 4), said pair of arms pivotally connected (at 74) at a distal end (i.e. left end in Figure 4) thereof, each of said pair of arms comprising: a handle portion (54 and 56, respectively), an engagement member (upper member 67 and lower member 67, and note that only the lower member 67 is labeled in Figure 3a) that is capable of engaging a cleat (or any workpiece because the engagement member meets all of the structural limitations of the claim as discussed in further detail below) comprising: a sloped member (see figure below) disposed projected along a negative  is capable of performing the intended use of removing a cleat). 
[AltContent: textbox (Downward or negative slope)]

[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (Sloped member)][AltContent: textbox (Sloped member)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    259
    815
    media_image1.png
    Greyscale

[AltContent: ][AltContent: textbox (Terminal edge)][AltContent: textbox (Curved portions of Terminal edge)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    281
    472
    media_image2.png
    Greyscale

In reference to claims 2 and 10, Hardinge et al. disclose that each sloped member further comprises: an apical portion (see figure below), an upper surface (see figure below), an under surface (formed opposite to the upper surface), a first lateral edge (see figure below) and a second lateral edge (see figure below), wherein the upper/top surface is at least partially concave between the first lateral edge and the second lateral edge (see figure below), and from the apical portion to the terminal edge (see figure below).
[AltContent: textbox (Apical portion)][AltContent: textbox (First lateral edge)][AltContent: arrow]
[AltContent: textbox (Second lateral edge)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Partially concave portion of the Upper/top surface )][AltContent: arrow][AltContent: textbox (Upper/top surface )]
    PNG
    media_image3.png
    254
    450
    media_image3.png
    Greyscale



In reference to claim 4, Hardinge et al. disclose that each sloped member forms a section (or part) of an inverted, truncated cone (because the tops have been cut, see figure below) and each terminal edge is feathered upon the under surface. The examiner notes that the applicant describes the “feathered” surface as being a horizontal surface (310, see paragraphs 17 and 37 of applicant’s PG-PUB) and thus this limitation has been interpreted as requiring a horizontal surface (see figure below). 

[AltContent: textbox (Feathered under surface because it is a horizontal surface )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Various sections of a truncated cone because the top is cut )][AltContent: arrow]
    PNG
    media_image3.png
    254
    450
    media_image3.png
    Greyscale




spring member (75) disposed between the distal ends of each of the pair of arms, said spring member compressible when the pair of arms is moved to the closed position (Figure 2), whereby release of the pair of arms from the closed position is facilitated by action of the spring member and the wrench defaults to the open position when unhanded (Column 4, Lines 23-26).

In reference to claim 6, Hardinge et al. disclose that each terminal edge (note; only one edge is shown below but the other edge is formed similarly, see Figures 3 and 4) is feathered upon the under surface in a plane (see dotted line in the figure below) parallel with a longitudinal axis (see larger dotted line in the figure below) of each of the pair of arms (see figure below). The examiner again notes that the applicant describes the “feathered” surface as being a horizontal surface (310, see paragraphs 17 and 37 of applicant’s PG-PUB) and thus this limitation has been interpreted as requiring a horizontal surface (see figure below).

    PNG
    media_image4.png
    364
    432
    media_image4.png
    Greyscale

having a notched edge (see figure below), and the definition of the term “serrated” is defined according to www.dictionary.com as; “having a notched edge” and since the terminal edge meets the definition above, it also meets the limitation of the claim. 
[AltContent: textbox (Notches)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    254
    450
    media_image3.png
    Greyscale

In reference to claim 8, the examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim, Hardinge et al. disclose a wrench that is capable of removing a cleat (because it meets all of the structural limitations of the claim as discussed in further detail below) comprising: a pair of coplanar, laterally adjacent arms (76 and 78, respectively, see Figure 4) disposed bounding an interstitial space (formed as the space extending between the arms, Figure 4), said pair of arms comprising a first arm (76) and a second arm (78), said first arm comprising; a longitudinal axis (see figure below), a body potion disposed along the longitudinal axis (see figure below), a handle portion  (see figure below), said distal end configured to accommodate pivotal connection (at 74) with the first arm while maintaining the handle portion and body of the second arm coplanar with the handle portion and body portion of the first arm (Figure 1); an engagement member (lower member 67, Figure 3a) that is capable of engaging a cleat (or any workpiece because the engagement member meets all of the structural limitations of the claim as discussed in further detail below) and comprising: a sloped member (see figure below) disposed edgewise upon the body portion and projected along a negative slope (because it also  is capable of performing the intended use of removing a cleat).
[AltContent: textbox (Body portion)][AltContent: textbox (Downward or negative slope)][AltContent: connector]
[AltContent: arrow][AltContent: connector]
[AltContent: textbox (Body portion)][AltContent: arrow][AltContent: textbox (Longitudinal axis)][AltContent: arrow][AltContent: textbox (Longitudinal axis)][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (Sloped member)][AltContent: textbox (Sloped member)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    259
    815
    media_image1.png
    Greyscale




[AltContent: textbox (Deflected part of distal end of second arm 78 being toward the first arm 76 because it angles downward toward first arm 76.)]
[AltContent: textbox (Distal end of first arm)][AltContent: textbox (Distal end of second arm)][AltContent: textbox (Deflected part of distal end of first arm 76, being toward the second arm 78 because it angles upward toward second arm 78.)][AltContent: ][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image5.png
    309
    633
    media_image5.png
    Greyscale




[AltContent: textbox (Terminal edge of lower member 67 however the terminal edge of upper member 67 is similarly formed)][AltContent: textbox (Curved portions of Terminal edge of either upper member 67 or lower member 67)]
[AltContent: ][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    281
    472
    media_image2.png
    Greyscale




deflected upwards a distance approximately half the thickness of the body portion and wherein the distal end of the second arm (78) is deflected downwards approximately half the thickness of the body portion (see first figure on page 13 above), whereby each of the first and second arm body portions and handle portions are thereby aligned coplanar despite the overlap of the said distal ends (see Figure 1 showing body and handle portions being coplanar). 

In reference to claim 11, Hardinge et al. disclose that each sloped member forms a
section (or part) of an inverted, truncated cone (because the tops have been cut, see figure below).
[AltContent: arrow][AltContent: textbox (Various sections of a truncated cone because the top is cut )][AltContent: arrow]
    PNG
    media_image3.png
    254
    450
    media_image3.png
    Greyscale

In reference to claim 13, Hardinge et al. disclose that each terminal edge (note; only one edge is shown below but the other edge is formed similarly, see Figures 3 and 4) is feathered upon the under surface in a plane (see dotted line in the figure below) parallel with a longitudinal axis (see larger dotted line in the figure below) of each of the pair of arms (see figure below). The examiner again notes that the applicant describes the .

    PNG
    media_image4.png
    364
    432
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Erne (1813038) in view of Schall (6256855). 



structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim, Erne discloses a wrench that is capable of removing a cleat (or any workpiece because it meets all of the structural limitations of the claim as discussed in further detail below) comprising: a pair of laterally adjacent arms (5 and 6, see Figure 4) disposed bounding an interstitial space (formed as the space extending between the lower most surface of 5J and the upper most surface of 6J, as shown in Figure 4), said pair of arms pivotally connected (at 7) at a distal end thereof (Figure 4), each of said pair of arms comprising: a handle portion (formed at rear portions of the arms, respectively, Figure 2), an engagement member (14H) that is capable of engaging a cleat (or any workpiece because the engagement member meets all of the structural limitations of the claim as discussed in further detail below) comprising: a sloped member (see figure below) disposed projected along a negative slope (because it slopes downward, Figures 3 and 4) into the interstitial space (Figure 4) and a curved  terminal edge (see formed as the lower surface of 14H, see dotted line in the Figure 4 below) disposed endwise upon the sloped member (Figure 4), said curved terminal edge projected to a position subjacent the pair of arms (Figure 4), wherein the pair of arms is wieldable at the respective handle portion between an open position (Page 2, Lines 6-14) and a closed position (Page 2, Lines 6-14) and is capable of situating each curved terminal edge against a cleat (or any workpiece) on an existing sporting footwear (because it has met all of the structural limitations), whereby said cleat is removable  is capable of performing the intended use of removing a cleat, see Page 2, Lines 6-14), but lacks, coplanar handles. However, Schall teaches that it is old and well known in the art at the time the invention was made to provide a hand tool (100, similar to the hand tool of Erne) with coplanar handles (106a and 106b, see Figures 1, 2 and 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the handles, of Erne, with the known technique of providing coplanar handles, as taught by Schall, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that allows a user to have greater control over the amount of force that is being exerted against the workpiece. 

	[AltContent: textbox (Slope member)]
[AltContent: textbox (Curved terminal edge)][AltContent: arrow][AltContent: arc][AltContent: arrow]
    PNG
    media_image6.png
    336
    424
    media_image6.png
    Greyscale



[AltContent: textbox (Upper surface)][AltContent: textbox (Under surface)][AltContent: textbox (Apical portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image7.png
    173
    174
    media_image7.png
    Greyscale


[AltContent: textbox (Concave portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second lateral edge)][AltContent: textbox (First lateral edge)][AltContent: arrow]
    PNG
    media_image8.png
    275
    348
    media_image8.png
    Greyscale




[AltContent: textbox (Portion cut away thereby forming a section of a truncated cone)][AltContent: textbox (Truncated cone)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image8.png
    275
    348
    media_image8.png
    Greyscale



[AltContent: arrow][AltContent: textbox (Feathered/horizontal surface)]
    PNG
    media_image7.png
    173
    174
    media_image7.png
    Greyscale


structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim, Erne discloses a wrench that is capable of removing a cleat (or any workpiece because it meets all of the structural limitations of the claim as discussed in further detail below) comprising: a pair of laterally adjacent arms (5 and 6, see Figure 4) disposed bounding an interstitial space (formed as the space extending between the lower most surface of 5J and the upper most surface of 6J, as shown in Figure 4), said pair of arms comprising a first arm (5) and a second arm (6), said first arm comprising; a longitudinal axis (formed along the length of 5), a body potion (5J) disposed along the longitudinal axis (Figure 4), a handle portion (formed at rear portion of arm 5, Figure 2), a distal end (left end of handle 5, Figure 4) configured to accommodate pivotal connection (at 7) with the second arm;  an engagement member (14H) that is capable of engaging a cleat (or any workpiece because the engagement member meets all of the structural limitations of the claim as discussed in further detail below) and comprising: a sloped member (see figure on page 17 above) disposed edgewise upon the body portion and projected along a negative slope (because it slopes downward, Figure 4) into the interstitial space (Figure 4), a curved terminal edge (see figure on page 17 above) disposed endwise upon the sloped member, said curved terminal edge projected to a position subjacent the pair of arms (Figures 2 and 4), said second arm, generally enantiomorphic with respect to the first arm but configured to distally seat under the first arm at the distal end (Figure 2), said second arm (6) comprising: a  is capable of performing the intended use of removing a cleat), but lacks, having coplanar handles, having the distal end of the first arm being deflected off the longitudinal axis toward the second arm, having the distal end of the second arm being deflected off the longitudinal axis toward the first arm while maintaining the handle   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the handles, of Erne, with the known technique of providing the coplanar handles and the deflected arm portions, as taught by Schall, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that allows a user to have greater control over the amount of force that is being exerted against the workpiece.
[AltContent: arrow][AltContent: textbox (Second arm)][AltContent: textbox (First arm)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image9.png
    207
    318
    media_image9.png
    Greyscale

[AltContent: textbox (Deflection of second arm toward the first arm. Note; the first arm is also deflected in an opposite direction (i.e. upward) toward the second arm)]

deflected upwards (see figure above) a distance approximately half the thickness (see Figure 2) of the body portion and wherein the distal end of the second arm is deflected downwards (see figure above) approximately half the thickness of the body portion (see Figure 2), whereby each of the first and second arm body portions and handle portions are thereby aligned coplanar despite the overlap of the said distal ends (see Figures 1 and 2). 

Claims 3, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Erne (1813038) in view of Schall (6256855) and Garcia (5611519). 

In reference to claim 3, 5 and 12, Erne discloses the claimed invention as previously mentioned above, but lacks, a spring member disposed between the distal ends of each of the pair of arms, said spring member compressible when each of the pair of arms is moved to the closed position, whereby release of the pair of arms from the closed position is facilitated by action of the spring member and the wrench defaults to the open position when unhanded. However, Garcia teaches that it is old and well known in the art at the time the invention was made to provide a hand tool (Figure 2, similar to the hand tool of Erne) with a spring member (36) disposed between the distal ends (lower end extending above the pivot, Figure 2) of each of pair of arms (32, Figure 2), said spring member compressible when each of the pair of arms is moved to the closed position, whereby release of the pair of arms from the closed position is facilitated by action of the spring member and the wrench defaults to the open position when . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marquis (9782877) discloses a fastener puller having non coplanar arms (214 and 214’) pivotally connected (at 203) at an end thereof (Figure 2), each of said pair of arms comprising: a handle portion (rear portions thereof, respectively, Figure 2), an engagement member (210 and 210’) that is capable of engaging a cleat (or any workpiece because the engagement member meets all of the structural limitations of the claim as discussed in further detail below) comprising: a sloped member (215) disposed projected along a negative slope (because it slopes inward, Figures 1-4) into an interstitial space (formed between the arms, Figure 5) and a curved terminal edge (because edge 216 can be formed from a rounded shape, Column 6, Lines 13-17) disposed endwise upon the sloped member (Figure 5), said curved terminal edge projected to a position subjacent the pair of arms (Figure 5), wherein the pair of arms is wieldable at the respective handle portion between an open position (Figure 2) and a closed position (Figures 6 and 7) and is capable of situating each curved terminal edge against a cleat (or any workpiece) on an existing sporting footwear . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723